Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is not in one-sentence form.
	3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (2003/0089652).
	Matsui discloses the invention as claimed, a filtration system comprising a horizontal lower screen (65) above a void space over a floor, and upper screen (64), which may be made from metal fiber mesh, with media (57) between them. 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	6.	Claims 1-10, 14-19, 25-28 and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 11, 15 and 16 of U.S. Patent No. 10,183,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims or recite obvious differences, such as the screens being of metal, which is a well-known material, or the sizes of the beds and materials, which is an obvious matter of optimization, depending on the substances to be removed and amount of removal desired.
7.	Claims 11, 12 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 11, 15 and 16 of U.S. Patent No. 10,183,240 in view of Mail. 
Claims 11, 12 and 29-31 differ from the patented claims in recitation of river rocks, disclosed but not previously claimed. Since river rocks are well-known, as exemplified by Mail, it is submitted that this fails to patentably distinguish over the previous patent.
8.	Claims 13  and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 11, 15 and 16 of U.S. Patent No. 10,183,240 in view of Kirk, Chang or Wanielista. 
Claims 13 and 20-24 differ from the patented claims in recitation of specific filter materials, disclosed but not previously claimed. Since these materials are well-known, as exemplified by the applied references, it is submitted that this fails to patentably distinguish over the previous patent.
9.	Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 12 and 13 of U.S. Patent No. 10,384,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims, or recite obvious differences, such as the screens being of metal or the size of the screen openings.
10.	Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 12 and 13 of U.S. Patent No. 10,384,956 in view of Kirk, Chang or Wanielista. 
Claims 21-24 differ from the patented claims in recitation of limestone. Since this is a known filter material, it is submitted that this fails to patentably distinguish over the prior patent.
11.	Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,253,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims obviously comprise the subject matter of the instant claims.
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778